DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 were cancelled and claims 21-40 were added in the preliminary amendment filed on 21 May 2020.  Claims 21-40 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 22 recites “the variable measured by the one sensor ….” in line 5.  Suggested claim language “a variable measured by the one sensor …”.
Claim 33 recites “the variable measured by the one sensor ….” in line 4.  Suggested claim language “a variable measured by the one sensor …”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 is directed to software per se, i.e. a computer program.  Claim 40 recites the phrase "one or more computer readable storage media" which has only been defined in Applicant's Specification with examples.

Absent of definition, a claim covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification or lack thereof, and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

Accordingly, "media" is considered to include carrier waves.  Such waves are not considered to be patentable subject matter, see O'Reilly v. Morse, 56 U.S. (15 How) 62 (1854).



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26, 30-34, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0231437 A1 (hereinafter Singhal) in view of U.S. Patent Publication No. 2014/0058567 A1 (hereinafter Matsuoka).

As per claim 21, Singhal substantially teaches the Applicant’s claimed invention.  Singhal teaches the limitations of a building system for a building, the building system comprising one or more memory devices configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to:
operate an actuation device of the building to affect a variable of the building (pg. 2, par. [0028]; i.e. a paring system that receives feedback from a test signal and uses a processor and memory device to communicate with HVAC actuators);  
generate an actuation data indicating operation of the actuation device (pg. 2, par. [0028]; i.e. “… processor 52 can process the data received from the interface to determine various characteristics of the HVAC equipment.”);  
receive a plurality of sensor response signals from a plurality of sensors, the plurality of sensor response signals indicating an effect of the operation of the actuation device (pg. 2, par. [0030] and [0032]; i.e. closed loop tests for identifying parameters with the sensors);  
generate a plurality of sensor data based on the plurality of sensor response signals (pg. 2, par. [0032]; i.e. “… plant parameters are identified by introducing a test signal 88 in the actuators and observing the responses (e.g., return signals) of the different sensors 40, 40A to test signal 88.”);  
perform an analysis on the actuation data and the plurality of sensor data to identify one sensor of the plurality of sensors associated with the actuation device (pg. 
establish a device pairing comprising the actuation device and the one sensor of the plurality of sensors based on the analysis (pg. 2, par. [0032]; i.e. pairing devices based on responses of sensors and actuators to a test signal using closed loop plant parameters). 

Not explicitly taught are generate an actuation data time series;
generate a plurality of sensor data time series; and 
perform a time series analysis on the actuation data time series and the plurality of sensor data time series.

	However Matsuoka, in an analogous art of HVAC systems (pg. 1, par. [0003]), teaches the missing limitations of generate an actuation data time series (pgs. 7-8, par. [0074] and pg. 9, par. [0088]; i.e. having different settings that delay the actuation signal such as away and done to fill in display circumstances, having time dependent setpoints that are based on user profiles as a way for the user to navigate between variables);
	generate a plurality of sensor data time series (pg. 24, par. [0187]; i.e. getting the percentage of time that the performance of a unit is higher or lower than expected based on the user's zip code and outside weather conditions); and 
perform a time series analysis on the actuation data time series and the plurality of sensor data time series (pg. 24, par. [0186]; i.e. having threshold of time percentages 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of generate an actuation data time series; generate a plurality of sensor data time series; and perform a time series analysis on the actuation data time series and the plurality of sensor data time series to efficiently track and organize data (Matsuoka: pg. 21, par. [0167]).

As per claim 22, Singhal teaches the device pairing defines a control relationship between the actuation device in the device pairing and the one sensor of the plurality of sensors (pg. 2, par. [0030]; i.e. allowing a sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components, wherein multiple controllers connect sensors and actuators for processing signals);  
wherein the control relationship indicates that the actuation device in the device pairing is operable to control the variable measured by the one sensor of the plurality of sensors in the device pairing (pg. 2, par. [0031] and pg. 3, par. [0040]; i.e. a closed-loop stability to account for modeling uncertainty in the plant parameters, using a controller for pairing sensors and actuators based on a control loop system). 
 
As per claim 23, Singhal teaches the instructions cause the one or more processors to: 

use the feedback control loop to generate and provide control signals to the actuation device based on measurements received from the one sensor of the plurality of sensors (pg. 3, par. [0040] and pg. 6, par. [0066]; i.e. using feedback and a control action using a loop such as iterations to recommend pairing). 
 
As per claim 26, Singhal does not expressly teach the instructions cause the one or more processors to: 
detect a dimensional mismatch between the actuation data time series and a particular sensor data time series; and 
correct the dimensional mismatch by modifying at least one of the actuation data time series and the particular sensor data time series. 

However Matsuoka, in an analogous art of HVAC systems (pg. 1, par. [0003]), teaches the missing limitations of detect a dimensional mismatch between the actuation data time series and a particular sensor data time series (pg. 18, par. [0145]; and pg. 22, par. [0174]; i.e. multi-sensor technology to detect user occupancy patters to track schedule and temperature variables, and getting historical energy data or time series date with a demand response and obtaining local weather information from a GUI); and 
correct the dimensional mismatch by modifying at least one of the actuation data time series and the particular sensor data time series (pg. 22, par .[0176] and pg. 15, 
 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of detect a dimensional mismatch between the actuation data time series and a particular sensor data time series; and correct the dimensional mismatch by modifying at least one of the actuation data time series and the particular sensor data time series to efficiently track and organize data (Matsuoka: pg. 21, par. [0167]).

As per claim 30, Singhal does not expressly teach the instructions cause the one or more processors to: 
receive baseline sensor signals from each of the plurality of sensors, the baseline sensor signals indicating values of the variable during a time period before the operation of the actuation device; and 
for each of the baseline sensor signals, calculate a baseline similarity metric indicating a baseline similarity between one of the baseline sensor signals and the actuation device.


for each of the baseline sensor signals (pg. 15, par. [0121]; i.e. matching patterns using historical patterns or baseline data for a time of day, temperature and set point value), calculate a baseline similarity metric indicating a baseline similarity between one of the baseline sensor signals and the actuation device (pgs. 13-14, par. [0110]; i.e. having a comparison set point value between two temperature set points based on actual temperature, set point temperature and the set schedule for a user) for the purpose of scaling and tracking thermostat data for machine learning (pg. 21, par. [0167]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of receive baseline sensor signals from each of a plurality of sensors, the baseline sensor signals indicating values of a variable during a time period before an operation of a actuation device; and for each of the baseline sensor signals, calculate a baseline similarity metric indicating a baseline similarity 

As per claim 31, Singhal teaches wherein the instructions cause the one or 
more processors to: 
establish the device pairing in response to a determination that the similarity metric indicating the similarity between the one sensor of the plurality of sensors and the actuation device indicates the greater similarity than the particular baseline similarity metric calculated based on the particular baseline sensor signal (pg. 2, par. [0028] and [0030]; i.e. a processor and memory to communicate with the HVAC system and utilize stored data, and multiple sensors that are matched having the VAV system paired using a controller). 
 
Singhal does not expressly teach determine whether a similarity metric indicating similarity between the one sensor of the plurality of sensors and the actuation device indicates a greater similarity than a particular baseline similarity metric calculated based on a particular baseline sensor signal of the baseline sensor signals.

However Matsuoka, in an analogous art of HVAC systems (pg. 1, par. [0003]), teaches the missing limitation of determine whether a similarity metric indicating similarity between one sensor of a plurality of sensors and an actuation device indicates a greater similarity than a particular baseline similarity metric calculated based on a particular baseline sensor signal of baseline sensor signals (pg. 24, par. [0186]; i.e. the baseline performance measurements for a smart meter and having a HVAC system 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitation of whether a similarity metric indicating similarity between one sensor of a plurality of sensors and an actuation device indicates a greater similarity than a particular baseline similarity metric calculated based on a particular baseline sensor signal of baseline sensor signals to efficiently track and organize data (Matsuoka: pg. 21, par. [0167]).

As per claim 32, Singhal substantially teaches the Applicant’s claimed invention.  Singhal teaches the limitations of a method of a building for pairing building devices, the method comprising: 
operating, by one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. a schematic circuit comprising of a processor (Fig. 3, element 54)), an actuation device of the building to affect a variable of the building (pg. 2, par. [0028]; i.e. a paring system that receives feedback from a test signal and uses a processor and memory device to communicate with HVAC actuators); 
generating, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), an actuation data time series indicating operation of the actuation device (pg. 2, par. 
receiving, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), a plurality of sensor response signals from a plurality of sensors, the plurality of sensor response signals indicating an effect of the operation of the actuation device (pg. 2, par. [0030] and [0032]; i.e. closed loop tests for identifying parameters with the sensors);  
generating, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), a plurality of sensor data based on the plurality of sensor response signals (pg. 2, par. [0032]; i.e. “… plant parameters are identified by introducing a test signal 88 in the actuators and observing the responses (e.g., return signals) of the different sensors 40, 40A to test signal 88.”);  
performing, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), an analysis on the actuation data time series and the plurality of sensor data time series to identify one sensor of the plurality of sensors associated with the actuation device (pg. 2, par. [0029] and [0032]; i.e. allowing the sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components and having multiple controllers to connect sensors and actuators to processing signals);  and 
establishing, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), 
 
Not explicitly taught are generate a plurality of sensor data time series;
generate a plurality of sensor data time series; and 
performing a time series analysis on the actuation data time series and the plurality of sensor data time series.

However Matsuoka, in an analogous art of HVAC systems (pg. 1, par. [0003]), teaches the missing limitations of generate a plurality of sensor data time series (pgs. 7-8, par. [0074] and pg. 9, par. [0088]; i.e. having different settings that delay the actuation signal such as away and done to fill in display circumstances, having time dependent setpoints that are based on user profiles as a way for the user to navigate between variables);
generate a plurality of sensor data time series (pg. 24, par. [0187]; i.e. getting the percentage of time that the performance of a unit is higher or lower than expected based on the user's zip code and outside weather conditions); and 
performing a time series analysis on the actuation data time series and the plurality of sensor data time series (pg. 24, par. [0186]; i.e. having threshold of time percentages using historical data and performance for comparison of the performance with thermostat and smart meter data to save money for a user) for the purpose of scaling and tracking thermostat data for machine learning (pg. 21, par. [0167]).

As per claim 33, Singhal teaches the device pairing defines a control 
relationship between the actuation device in the device pairing and the one sensor of the plurality of sensors (pg. 2, par. [0030]; i.e. allowing a sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components, wherein multiple controllers connect sensors and actuators for processing signals);  
wherein the control relationship indicates that the actuation device in the device pairing is operable to control the variable measured by the one sensor of the plurality of sensors in the device pairing (pg. 2, par. [0031] and pg. 3, par. [0040]; i.e. a closed-loop stability to account for modeling uncertainty in the plant parameters, using a controller for pairing sensors and actuators based on a control loop system).
 
As per claim 34, Singhal teaches creating a feedback control loop comprising the actuation device in the device pairing and the one sensor of the plurality of sensors in the device pairing (pg. 2, par. [0029] and [0030]; i.e. allowing a sensor signal to be matched or have a similarity with the VAV to determine the interaction for different components); and 
using the feedback control loop to generate and provide control signals to the actuation device based on measurements received from the one sensor of the plurality of sensors (pg. 3, par. [0040] and pg. 6, par. [0066]; i.e. using feedback and a control action using a loop such as iterations to recommend pairing).
 
As per claim 36, Singhal does not expressly teach detecting, by the one or more 
processing circuits, a dimensional mismatch between the actuation data time 

correcting, by the one or more processing circuits, the dimensional mismatch by modifying at least one of the actuation data time series and the particular sensor data time series. 

However Matsuoka, in an analogous art of HVAC systems (pg. 1, par. [0003]), teaches the missing limitations of detecting, by one or more processing circuits (pg. 5, par. [0054] and Fig. 1A, element 18; i.e. a versatile sensing and control unit), a dimensional mismatch between the actuation data time series and a particular sensor data time series (pg. 18, par. [0145]; and pg. 22, par. [0174]; i.e. multi-sensor technology to detect user occupancy patters to track schedule and temperature variables, and getting historical energy data or time series date with a demand response and obtaining local weather information from a GUI); and 
correcting, by the one or more processing circuits (pg. 5, par. [0054] and Fig. 1A, element 18; i.e. the versatile sensing and control unit), the dimensional mismatch by modifying at least one of the actuation data time series and the particular sensor data time series (pg. 15, par. [0121] and pg. 22, par. [0176]; i.e. allowing the thermostat to provide heating and cooling schedules or actuation signals for a time series based on sensor information, and using pattern matching to match time period patterns to historical pattern candidates using temperature, time of day, and setpoint data) for the purpose of scaling and tracking thermostat data for machine learning (pg. 21, par. [0167]).



As per claim 40, Singhal substantially teaches the Applicant’s claimed invention.  Singhal teaches the limitations of one or more computer readable storage media configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to: 
operate an actuation device of a building to affect a variable of the building (pg. 2, par. [0028]; i.e. a paring system that receives feedback from a test signal and uses a processor and memory device to communicate with HVAC actuators); 
generate an actuation data indicating operation of the actuation
device (pg. 2, par. [0028]; i.e. “… processor 52 can process the data received from the interface to determine various characteristics of the HVAC equipment.”);
receive a plurality of sensor response signals from a plurality of sensors, the plurality of sensor response signals indicating an effect of the operation of the actuation device (pg. 2, par. [0030] and [0032]; i.e. closed loop tests for identifying parameters with the sensors);  

perform an analysis on the actuation data and the plurality of sensor data to identify one sensor of the plurality of sensors associated with the actuation device (pg. 2, par. [0029] and [0032]; i.e. allowing the sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components and having multiple controllers to connect sensors and actuators to processing signals); and 
establish a device pairing comprising the actuation device and the one sensor of the plurality of sensors based on the time series analysis (pg. 2, par. [0032]; i.e. pairing devices based on responses of sensors and actuators to a test signal using closed loop plant parameters).

Not explicitly taught are generate an actuation data time series; 
generate a plurality of sensor data time series; and 
perform a time series analysis on the actuation data time series and the plurality of sensor data time series.

However Matsuoka, in an analogous art of HVAC systems (pg. 1, par. [0003]), teaches the missing limitations of generate an actuation data time series (pgs. 7-8, par. [0074] and pg. 9, par. [0088]; i.e. having different settings that delay the actuation signal such as away and done to fill in display circumstances, having time dependent setpoints that are based on user profiles as a way for the user to navigate between variables)

perform a time series analysis on the actuation data time series and the plurality of sensor data time series (pg. 24, par. [0186]; i.e. having threshold of time percentages using historical data and performance for comparison of the performance with thermostat and smart meter data to save money for a user) for the purpose of scaling and tracking thermostat data for machine learning (pg. 21, par. [0167]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of generate an actuation data time series; generate a plurality of sensor data time series; and perform a time series analysis on the actuation data time series and the plurality of sensor data time series to efficiently track and organize data (Matsuoka: pg. 21, par. [0167]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Singhal in view of Matsuoka in further view of U.S. Patent Publication No. 2009/0271150 A1 (hereinafter Stluka).

As per claim 24, Singhal teaches the building system is a heating, ventilation, and air conditioning (HVAC) system (col. 1, par. [0042]; i.e. an air handling unit that is part of a heating, ventilation and air conditioning (HVAC) system comprising: 


Singhal does not expressly teach the actuation device configured to control the variable in the building; and   
the plurality of sensors configured to measure the variable.

The combination of Singhal in view of Matsuoka does not expressly teach the actuation device configured to control the variable in the building; and   
the plurality of sensors configured to measure the variable.

However Stluka, in an analogous art of heating, ventilating and air conditioning (HVAC) system (pg. 3, par. [0031]), teaches the missing limitations of an actuation device (Fig. 3, element 307) configured to control a variable in a building (pg. 3, par. [0031]; i.e. “A plurality of actuators 307 control various operational aspects of equipment 305.”); and 
a plurality of sensors (Fig. 3, element 306) configured to measure a variable (pg. 3, par. [0031]; i.e. “A plurality of sensors 306 are coupled to equipment 305 for reporting real-time values.”) for the purpose of monitoring and controlling an HVAC system (pg. 1, par. [0007]).

.

Allowable Subject Matter
Claims 25, 27-29, 35 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to building automation and a heating, ventilation and air conditioning (HVAC) systems. 

U.S. Publication Patent No. 2009/0102640 A1 discloses a wireless building automation architecture wherein sensors and associated actuators communicate directly.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117